                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                 )
                                          )
                Plaintiff,                )       ORDER
                                          )
        vs.                               )
                                          )
Blaine Michael Dillman,                   )       Case No. 1:16-cr-052
                                          )
                Defendant.                )


        On motion by defendant, the court issued an order on October 9, 2019, conditionally releasing him

to his sister with instructions to report to the Heartview Foundation’s inpatient treatment facility in Cando,

North Dakota, by 10:00 a.m. on October 10, 2019.

        The court has since been advised that, due to inclement weather and poor road conditions,

defendant is unable to travel and report to the Hearview Foundation’s Cando facility as directed.

        The court amends its previous order as follows. Defendant shall report to the Heartview

Foundation’s Cando facility as soon as practicable. All other conditions set forth in the court’s previous

order remain in effect.

        IT IS SO ORDERED.

        Dated this 10th day of October, 2019.

                                                           /s/ Clare R. Hochhalter
                                                           Clare R. Hochhalter, Magistrate Judge
                                                           United States District Court
